UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 5, 2008 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 0-05890 91-1820757 (State or other Jurisdiction of Commission File Number (I.R.S Employer Incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska 99503 (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02(a) Non-Reliance of Previously Issued Financial Statements or a Related Audit Report or Completed Internal Review Explanatory Note: GCI, Inc. (the "Company") previously filed a Form 8-K on November 6, 2008 that contained preliminary information in Item 4.02(a) of such Form 8-K regarding the amount deprecation expense was understated for the first and second quarters of 2008.This Amendment No. 1 to such Form 8-K amends and restates the information contained in such Form 8-K Item 4.02(a) in its entirety.Additionally, this Amendment No. 1 adds additional information to disclose the effect of the restatement on our balance sheets as of March 31 and June 30, 2008 as well the impact on net income for the three months ended March 31, 2008 and the three and six months ended June 30, 2008, and statement of cash flows for the three and six months ended March 31 and June 30, 2008, respectively.While the company believes that the financial information included in this Form 8-K/A is materially correct, the Company's auditors have not yet concluded all aspects of their review of our financial statements.Accordingly, the financial information included herein should be considered preliminary and may be subject to change following the conclusion of the review.The information in Items 2.02 and 9.01 was preliminary and, therefore, will not be updated in this Form 8-K/A. On November 5, 2008, management of the Company, after discussions with the Audit Committee of the Company's parent, General Communication, Inc.'s Board of Directors and the Company’s independent registered public accounting firm, KPMG LLP, determined that it was necessary to restate the Company’s consolidated financial statements for the quarters ended March 31, 2008 and June 30, 2008 in order to correct the error in such financial statements described below.Accordingly, the Company’s consolidated interim financial statements previously filed for those periods should no longer be relied upon. In late December 2007, a subsidiary of the Company, Alaska DigiTel, LLC (“Alaska DigiTel”), committed to a substantial upgrade of its wireless network during 2008 and expected to decommission certain assets at or near the end of 2008. As a result of this decision the estimated useful life of these assets changed, and the net book value at the date the decision was determined should have been depreciated over the remaining period the assets were expected to be used. The Company has recently determined that Alaska DigiTel’s depreciation expense was understated by $4.5 million and $4.0 million in the first and second quarters of 2008, respectively. In light of the disclosure provided in this report, management of the Company is assessing the impact on its internal controls over financial reporting. The Company intends to provide all restated financial information referred to in this Item 4.02(a), including explanatory information, in an amendment to its Quarterly Report on Form 10-Q for the fiscal quarters ended March 31, 2008 and June 30, 2008. The expected impact of the restatement follows (amounts in thousands): Three months ended March 31, 2008 As previously reported1 Adjustments As restated Consolidated Income Statement: Revenues $ 134,674 134,674 Cost of goods sold (exclusive of depreciation and amortization shown separately below) 51,311 51,311 Selling, general and administrative expenses 46,406 46,406 Depreciation and amortization expense 22,782 4,461 27,243 Operating income 14,175 (4,461 ) 9,714 Other income (expense): Interest expense (8,685 ) (8,685 ) Loan and senior note fees (223 ) (223 ) Interest income 81 81 Minority interest (50 ) 1,026 976 Other expense, net (8,877 ) 1,026 (7,851 ) Income before income tax expense 5,298 (3,435 ) 1,863 Income tax expense 2,769 (248 ) 2,521 Net income (loss) $ 2,529 (3,187 ) (658 ) Consolidated Condensed Statement of Cash Flow: Cash provided by operating activities $ 35,524 35,524 Cash used in investing activities (50,830 ) (50,830 ) Cash used in financing activities 19,397 19,397 1 As reported on Form 10-Q for the quarter ended March 31, 2008 March 31, 2008 Consolidated Condensed Balance Sheet As previously reported1 Adjustments As restated Assets Total current assets $ 140,694 140,694 Property and equipment in service, net of depreciation 519,675 (4,461 ) 515,214 Construction in progress 84,950 84,950 Net property and equipment 604,625 (4,461 ) 600,164 Total other assets 286,869 286,869 Total assets $ 1,032,188 (4,461 ) 1,027,727 Liabilities, Minority Interest, and Stockholder's Equity Total current liabilities 89,235 89,235 Long-term debt 555,667 555,667 Obligations under capital leases, excluding current maturities 2,306 2,306 Obligation under capital lease due to related party, excluding current maturity 441 441 Deferred income taxes 103,207 (248 ) 102,959 Other liabilities 17,175 17,175 Total liabilities 768,031 (248 ) 767,783 Minority interest 6,528 (1,026 ) 5,502 Stockholder's equity: Class A common stock (no par) 206,622 206,622 Paid-in capital 39,996 39,996 Retained earnings 11,011 (3,187 ) 7,824 Total stockholder's equity 257,629 (3,187 ) 254,442 Total liabilities, minority interest, and stockholder's equity 1,032,188 (4,461 ) 1,027,727 1 As reported on Form 10-Q for the quarter ended March 31, 2008 Three Months Ended June 30, 2008 As previously reported1 Adjustments As restated Consolidated Income Statement: Revenues $ 142,461 142,461 Cost of goods sold (exclusive of depreciation and amortization shown separately below) 52,448 52,448 Selling, general and administrative expenses 48,260 48,260 Depreciation and amortization expense 23,707 4,001 27,708 Operating income 18,046 (4,001 ) 14,045 Other income (expense): Interest expense (10,899 ) (10,899 ) Loan and senior note fees (879 ) (879 ) Interest income 402 402 Minority interest 26 920 946 Other expense, net (11,350 ) 920 (10,430 ) Income before income tax expense 6,696 (3,081 ) 3,615 Income tax expense 3,191 (2,502 ) 689 Net income $ 3,505 (579 ) 2,926 1 As reported on Form 10-Q for the quarter ended June 30, 2008 Six Months Ended June 30, 2008 As previously reported1 Adjustments As restated Consolidated Income Statement: Revenues $ 277,135 277,135 Cost of goods sold (exclusive of depreciation and amortization shown separately below) 103,759 103,759 Selling, general and administrative expenses 94,666 94,666 Depreciation and amortization expense 46,489 8,462 54,951 Operating income 32,221 (8,462 ) 23,759 Other income (expense): Interest expense (19,584 ) (19,584 ) Loan and senior note fees (1,102 ) (1,102 ) Interest income 483 483 Minority interest (24 ) 1,946 1,922 Other expense, net (20,227 ) 1,946 (18,281 ) Income before income tax expense 11,994 (6,516 ) 5,478 Income tax expense 5,960 (2,750 ) 3,210 Net income $ 6,034 (3,766 ) 2,268 Consolidated Condensed Statement of Cash Flow: Cash provided by operating activities $ 109,457 109,457 Cash used in investing activities (155,977 ) (155,977 ) Cash used in financing activities 129,149 129,149 1 As reported on Form 10-Q for the quarter ended June 30, 2008 June 30, 2008 Consolidated Condensed Balance Sheet As previously reported1 Adjustments As restated Assets Total current assets $ 225,213 225,213 Property and equipment in service, net of depreciation 692,561 (8,462 ) 684,099 Construction in progress 115,809 115,809 Net property and equipment 808,370 (8,462 ) 799,908 Total other assets 301,174 301,174 Total assets $ 1,334,757 (8,462 ) 1,326,295 Liabilities, Minority Interest, and Stockholder's Equity Total current liabilities 117,772 117,772 Long-term debt 702,952 702,952 Obligations under capital leases, excluding current maturities 96,254 96,254 Obligation under capital lease due to related party, excluding current maturity 1,864 1,864 Deferred income taxes 89,315 (2,750 ) 86,565 Long-term deferred revenue 37,738 37,738 Other liabilities 19,766 19,766 Total liabilities 1,065,661 (2,750 ) 1,062,911 Minority interest 6,502 (1,946 ) 4,556 Stockholder's equity: Class A common stock (no par) 206,622 206,622 Paid-in capital 41,456 41,456 Retained earnings 14,516 (3,766 ) 10,750 Total stockholder's equity 262,594 (3,766 ) 258,828 Total liabilities, minority interest, and stockholder's equity 1,334,757 (8,462 ) 1,326,295 1 As reported on Form 10-Q for the quarter ended June 30, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GCI, INC. (Registrant) Date: November 13, 2008 By /s/ John M. Lowber Name: John M. Lowber Title:Secretary, Treasurer and Director (Principal Financial and Accounting Officer)
